                                          Case 4:20-cv-01348-YGR Document 37 Filed 09/09/20 Page 1 of 2




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    CALIFORNIANS FOR ALTERNATIVES TO                    CASE NO. 20-cv-01348-YGR
                                        TOXICS,
                                   7
                                                        Plaintiff,                          ORDER GRANTING DISCOVERY
                                   8                                                        RE: REMEDIES
                                                  vs.
                                   9                                                        Re: Dkt. No. 30
                                        KERNEN CONSTRUCTION CO., ET AL.,
                                  10
                                                        Defendants.
                                  11
                                              Plaintiff Californians for Alternatives to Toxics brings the instant action for violations of
                                  12
Northern District of California
 United States District Court




                                       the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251–1387 (the “Clean Water Act” or the
                                  13
                                       “CWA”) and the State of California’s General Industrial Permit for storm water discharges (the
                                  14
                                       “General Permit”) since November 14, 2017. Defendants Kernen Construction Co., Bedrock
                                  15
                                       Investments LLC, Scott Farley, and Kurt Kernen have admitted liability on all causes of action.
                                  16
                                       At issue is what, if any, discovery is needed for the Court to assess civil penalties.
                                  17
                                              33 U.S.C. § 1319(d) provides, in relevant part, that “[a]ny person who violates . . . any
                                  18
                                       permit condition or limitation . . . shall be subject to a civil penalty not to exceed $25,0001 per day
                                  19
                                       for each violation.” In calculating appropriate penalties, courts apply either a top-down or bottom-
                                  20
                                       up approach. The top-down approach requires the Court to first calculate the maximum penalty,
                                  21
                                       and then, if necessary, to adjust that penalty downward in consideration of six statutory factors:
                                  22
                                       (1) the seriousness of the violation, (2) any economic benefit that resulted from the violation, (3)
                                  23
                                       any history of violations by the party to be penalized, (4) that party’s good faith efforts to comply
                                  24
                                       with the applicable requirements, (5) the economic effect of the penalty on the violator, and (6)
                                  25
                                       “such other matters as justice may require.” 33 U.S.C. § 1319(d). The bottom-up approach
                                  26
                                       requires the Court first to calculate the economic benefit realized by the defendant as a result of its
                                  27

                                  28          1
                                                  The maximum penalty amount has been increased to $55,800 as adjusted for inflation.
                                          Case 4:20-cv-01348-YGR Document 37 Filed 09/09/20 Page 2 of 2




                                   1   non-compliance, and then adjust that amount upward or downward based on the same six factors.

                                   2   Because the bottom-up approach would require significant discovery to determine the full extent

                                   3   of defendants’ economic benefit, if any, from non-compliance, the Court finds the top-down

                                   4   approach to be the best method for calculating penalties in this case.

                                   5          As to the six statutory factors, the Court has read and considered the arguments raised in

                                   6   the briefs and at the hearing regarding the appropriate amount of penalties to be awarded in this

                                   7   case. In exercising its considerable discretion to award penalties in this case, the Court intends to

                                   8   do a complete analysis of the factors. In the meantime, the Court is persuaded that some discovery

                                   9   is warranted to aid the Court in performing said analysis. At the same time, the Court is mindful

                                  10   of the burden discovery places on defendants and defendants’ efforts to come into compliance

                                  11   with their obligations regarding storm water discharge. As such, the Court finds it appropriate to

                                  12   cabin discovery to the issues most critical to the analysis on penalties.
Northern District of California
 United States District Court




                                  13          Accordingly, the Court hereby ORDERS that the parties shall engage in discovery regarding

                                  14   the amount of civil penalties to be awarded in this case, with such discovery limited to topics

                                  15   relevant to the six relevant statutory factors. The Court also SETS a compliance deadline for 9:01

                                  16   a.m. on Friday, November 6, 2020. Five (5) business days prior to said date, the parties shall

                                  17   file a joint statement updating the Court on the status of (i) the discovery process, and (ii) the

                                  18   process of defendant being certified as a “no discharge” operation. If compliance is complete, the

                                  19   compliance deadline will be taken off calendar.

                                  20          Further, the Court hereby STAYS the case it relates to injunctive relief, which will be

                                  21   addressed as necessary following a decision on penalties.

                                  22          This Order terminates Docket Number 30.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: September 9, 2020
                                                                                                   YVONNE GONZALEZ ROGERS
                                  26                                                          UNITED STATES DISTRICT COURT JUDGE
                                  27

                                  28
                                                                                          2
